Citation Nr: 0609331	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from July 1958 to December 1958.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran's initial substantive appeal, filed in March 
2003, included a claim of service connection for bilateral 
hearing loss.  A May 2004 rating decision granted service 
connection for bilateral hearing loss.  Since this decision 
constitutes a full grant of the veteran's appeal, the issue 
is no longer before the Board. 


FINDING OF FACT

It is not shown that the veteran currently suffers from 
tinnitus.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding notice content, the initial rating decision in July 
2002, the January 2003 statement of the case (SOC), and April 
2003 and May 2004 supplemental SOCs (SSOC) notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  A June 2003 
letter asked him to either submit or identify (for VA to 
assist in obtaining) any additional evidence.  The SSOC 
updated the status of his claim after development was 
completed.  While the notice provided to the veteran prior to 
the RO's initial consideration of the matter was not in full 
compliance with all pertinent guidelines, he was provided 
content-complying notice in the June 2003 letter and via the 
January 2003 SOC which included the language of the 
regulation implementing the VCAA (and specifically the 
provision that VA should advise the claimant to submit any 
pertinent evidence in his possession).  The veteran has had 
ample opportunity to respond.  He is not prejudiced by any 
notice timing defect.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While 
the veteran was not advised of the criteria for rating 
tinnitus or those governing effective dates of awards, he is 
not prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 
2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.

The veteran's VA and private treatment records have been 
secured.  The RO arranged for the veteran to have 
audiological evaluations.  He has not identified any 
pertinent evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the veteran's 
service medical records (SMRs) may have been destroyed in a 
1973 fire at that facility.  

The veteran's DD 214 reflects that his military occupational 
specialty was light weapons infantry.  

An undated letter from the veteran's wife reports that when 
she used to visit him while he was on ACDUTRA he would 
complain about constant ringing in his ears.  She noted that 
he was exposed to constant rifle fire noise and that he did 
not wear hearing protection.

In June 1999, the veteran told a private audiologist he had 
"a high pitched ringing in both ears" and that he had been 
exposed to loud noises in the past.  

An April 2000 VA treatment record reports the veteran 
complained of "periodic tinnitus beginning over 40 years ago 
when he was in the military."

A June 2000 VA audiological examiner reported that her 
evaluation indicated the veteran had periodic tinnitus.  
Based on the history provided by the veteran, the audiologist 
opined that his tinnitus was "at least as likely as not . . 
. caused by or made worse by his time in the military."  

A March 2001 statement from the veteran notes that while he 
was on ACDUTRA he complained about ringing in his ears a few 
times after his first full day on the rifle range, but no one 
suggested he have his ears examined and the perceived 
attitude was that he needed "to be a man and not complain."  
On April 2004 VA audiological evaluation, the veteran 
reported he had noise exposure while he was in the military.  
He also noted he experienced periodic noise exposure from his 
thirty years in the dry wall business and from recreational 
hunting.  He stated he did not wear hearing protection when 
engaging in these activities.  The veteran specifically 
"denied experiencing tinnitus."

In September 2004, the veteran's representative expressed 
frustration that the veteran's claim had been denied based on 
the fact that the veteran's only service was a short period 
of ACDUTRA and the belief that tinnitus could not be incurred 
in such a short period of time.  The representative noted 
that the veteran qualified as an expert with an M-1 rifle, 
that he did not wear hearing protection, that he complained 
of ringing in his ears after firing his weapon, and that the 
ringing didn't stop during or after his service.  

C.	Legal Criteria

As the veteran's service records were apparently destroyed by 
a fire at the facility storing such records, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The veteran has not identified any treatment for his 
tinnitus in service, so there are no alternate sources from 
which medical records could be sought.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service (to include ACDUTRA).  38 U.S.C.A. 
§§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

D.	Analysis

At the veteran's April 2004 VA audiological evaluation, he 
specifically "denied experiencing tinnitus."  Thus, there 
is no competent medical evidence that he is currently 
suffering from tinnitus.  In the absence of evidence of 
current disability, there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the record shows prior complaints and findings 
of tinnitus (the last finding was by a VA audiologist in June 
2000), based on the most recent competent medical evidence 
from April 2004 the conclusion must be that the veteran's 
tinnitus has resolved itself.  Since the first threshold 
requirement necessary to substantiate a service connection 
claim, competent (medical diagnosis) evidence of current 
disability, is not satisfied, it is unnecessary to proceed 
any further with analysis of the claim.  See Hickson, supra.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


